Citation Nr: 0018198	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
hepatitis C and liver dysfunction due to Department of 
Veterans Affairs hospitalization in November 1991.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970, with two tours of duty in the Republic of 
Vietnam, from July 1968 to March 1969 and from February 1970 
to December 1970.

This appeal arises from a May 1996 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) that, in 
pertinent part, denied reopening of the veteran's service 
connection claim for post-traumatic stress disorder (PTSD) 
and that denied a claim for benefits under 38 U.S.C.A. § 1151 
for hepatitis due to Department of Veterans Affairs (VA) 
hospitalization in 1991.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
previously and finally disallowed by the RO in August 1986. 

2.  The veteran has submitted various statements and medical 
records from a private physician and from a certified social 
worker attributing a current diagnosis of PTSD to in-service 
stressors.

3.  The evidence presented is new and material as to the 
veteran's PTSD service connection claim.

4.  The veteran was hospitalized in November 1991 at a VA 
medical center and underwent total right knee replacement 
surgery.

5.  A private physician has opined that the veteran incurred 
a hepatitis C infection during the November 1991 VA 
hospitalization and that he currently has chronic hepatitis C 
infection and a chronically inflamed liver.


CONCLUSIONS OF  LAW

1.  New and material evidence has been presented to reopen a 
service connection claim for PTSD.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.156, 3.304(f) (1999).

2.  The claim of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for hepatitis C as a result of VA hospitalization and 
total right knee replacement surgery in November 1991 
pursuant to 38 U.S.C.A. § 1151 is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Jones v. West, 12 Vet. App. 460 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

In August 1986, the North Little Rock, Arkansas, RO denied 
the veteran's claim for service connection for PTSD.  The 
veteran did not perfect his appeal of that rating decision, 
and the rating decision therefore became final.  Prior, final 
decisions may not be reopened absent the submission of new 
and material evidence warranting revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156(a), 3.160(d) (1999).  Where there is a 
final decision on a claim, that claim may not be thereafter 
reopened and allowed, and a claim based upon the same factual 
basis may not be considered by the Board.  38 U.S.C.A 
§ 7104(b) (West 1991).  However, there is an exception to 
this rule; if new and material evidence is presented or 
secured with respect to the claim, the Secretary shall reopen 
the claim and review the former disposition. See 38 U.S.C. §  
5108, 7104.  The Federal Circuit has specifically held that 
the Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim, 
it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the definition of "new and material 
evidence" adopted by the United States Court of Appeals for 
Veterans Claims (Court).  The Federal Circuit held that in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. § 3.156(a) as a reasonable 
interpretation of the statutory term in 38  U.S.C. § 5108.  
Consequently, the legal test adopted in Colvin and enforced 
in subsequent cases, see e.g. Sklar v. Brown, 5 Vet. App. 
140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 (1995) 
and Evans v. Brown, 9 Vet. App. 273 (1996), which required 
reopening of claim on the basis of "a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
case was invalidated.  Thus, the Federal Circuit held in 
Hodge that the correct legal standard that is applied to 
reopening claims is the standard set forth in 38 C.F.R. 
§ 3.156(a).  That regulation states that, in order for new 
evidence to be material, the new evidence should "bear[ ] 
directly and substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).   The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable possibility of a 
change in the outcome" standard established by Colvin.  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  

The veteran's service connection claim for PTSD was most 
recently denied by the RO in August 1986.  The veteran did 
not perfect his appeal of that decision, and the RO's 
decision thus became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.200, 20.302 (1999); see Beausoleil v. 
Brown, 8 Vet. App. 459, 461 (1995).  In connection with the 
August 1986 RO decision, the veteran had alleged (in writing 
and at an April 1986 VA psychiatric examination) that he had 
experienced several stressors, such as witnessing the death 
of a track commander on an antipersonnel carrier, 
participating in 155 ambushes, seeing a soldier being killed 
by a drill sergeant, killing a Vietnamese child, and being 
pinned down by sniper fire.
                  
The newly submitted evidence includes records of treatment at 
a VA mental hygiene clinic for PTSD, including frequent 
outbursts of anger, nightmares, and flashbacks of Vietnam.  
For instance, in June 1992, he reported occasionally hearing 
voices calling his name and having flashbacks of the jungle 
in Vietnam.  

Of record is a newly submitted June 1994 social history 
update from Ken Allen, a certified social worker and advanced 
clinical practitioner.  In that social history update, Mr. 
Allen wrote that the veteran "continues in readjustment 
counseling for Post Traumatic Stress Disorder, which the VA 
refuses to recognize because of administrative roadblocks 
which are in place and makes [sic.] it impossible for [the 
veteran] to prove his activities in the military."  The 
social worker also related that the veteran was having 
"recurrent and intrusive memories" of the Republic of 
Vietnam.  The diagnosis was very severe, chronic PTSD and 
very severe, recurrent, chronic depression secondary to PTSD.

The veteran has submitted a September 1995 letter from Dr. 
William Coopwood, a private psychiatrist.  The psychiatrist 
related the veteran's account of traumatic experiences, which 
consisted of seeing innocent civilians being killed by United 
States troops, being ordered to kill several teenage boys, 
and witnessing the cruel punishment of several United States 
soldiers at a training base in the Republic of Vietnam (some 
of whom allegedly died as a result of inhuman treatment by 
drill instructors).  The psychiatrist indicated that the 
veteran continued to have vivid memories of these traumatic 
events, that he slept poorly and had vivid nightmares of the 
traumatic incidents, and that he had pervasive feelings of 
guilt over his participation in the atrocities.  According to 
the psychiatrist, the veteran also had frequent temperamental 
outbursts and was distrustful and avoidant of social 
interactions.  The veteran also described to the psychiatrist 
that he was impaired in his ability to focus consistently on 
productive activities and had thus held numerous jobs.  Dr. 
Coopwood offered the following prognosis:

It appears clear that this Vietnam veteran 
experienced a number of remarkable incidents 
during his military tour that are directly related 
to his continuing and pervasive mixed emotional 
(severe depression and anxiety states) as well as 
personality disorders.  The residual effect of 
these experiences contributed to a post military 
dysfunctional lifestyle that persists until the 
present time.  As a consequence, he is exhibiting 
emotional, social, and vocational major 
dysfunction.  It is unlikely that he would be able 
to function vocationally in such roles that would 
require adequate attention span and concentration.  
His ability to carry out even simple instructions 
in an efficient and effective manner is impaired.  
His social dysfunction impairs his ability to 
relate to supervisors and co-workers in standard 
work situations.  Due to its chronicity, it is 
unlikely that this veteran's current level of 
functioning will improve significantly despite his 
continued participation in PTSD support groups.  
Such participation in these groups will only serve 
to provide an appropriate outlet for his emotional 
turmoil but cannot be seen as a definitive 
treatment process.  

The veteran has also submitted an August 1996 letter from Ken 
Allen, a professional social worker and certified trauma 
specialist.  In that letter, Mr. Allen indicated that the 
veteran entered readjustment counseling in July 1989 and was 
attending group and individual therapy on a weekly basis.  
The social worker also wrote that the veteran had volunteered 
for a roving ambush team during his service in the Republic 
of Vietnam outside of his military occupational specialty but 
that his activities as a part of that roving ambush team had 
not been recorded by the service department in his official 
personnel records.  The social worker diagnosed the veteran 
with PTSD, chronic, profound and severe, chronic depression 
that was secondary to PTSD.

At a January 1997 hearing, the veteran testified that, during 
his period of active service in the Republic of Vietnam, he 
missed out on any major engagements, and that he did not know 
of any friends who died in combat.  However, he testified 
that he performed body retrievals and that he also felt guilt 
"really bad" for having been evacuated from the theater of 
combat prior to a major engagement.  

He also testified at the January 1997 hearing that he 
experienced several traumatic incidents.  First, he stated 
that he witnessed a murder and that he hid in a 55-gallon 
drum to avoid the murderers.  He also related that a superior 
officer ordered him to remove a young child who had scrambled 
onto the back of the truck.  According to the veteran, he 
also participated in casualty and body retrieval during his 
Vietnam service.  On one such body retrieval, he recounted 
dragging an enemy body while being fired upon, hitting his 
head, losing his helmet off his head only to pick it up 
covered with blood and guts, and getting sick.

The veteran also reported that, during his second tour of 
duty in the Republic of Vietnam, he encountered a black 
panther while on night patrol.   

At the same hearing, the veteran's wife also testified that 
her husband was antisocial, exhibited feelings of guilt, had 
mood swings with depression, and was angry.  She also 
indicated that they had been separated several times because 
of his anger.  On occasion, the veteran's wife reported, her 
husband would go out into the woods when dealing with 
"flags" or when "he knows he is fixing to go through 
something" in order to avoid hurting his family. 

Some of the newly presented evidence (such as the veteran's 
statements regarding certain stressors) is cumulative of 
evidence that was previously of record.  However, the 
letters from Ken Allen and Dr. Coopwood were not previously 
of record, and they "bear[ ] directly and substantially 
upon the specific matter under consideration" and are "so 
significant that [they] must be considered in order to 
fairly decide the merits of the claim."  Therefore, new and 
material evidence has been submitted, and the veteran's PTSD 
service connection claim is reopened.

In the rating decisions that have been the subject of the 
instant appeal, the RO has adjudicated the issue of whether 
or not new and material evidence has been presented to 
reopen the veteran's PTSD service connection claim.  When 
the Board "addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby."  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Having found, contrary to the 
RO's rating decisions, that the veteran has presented new 
and material evidence, the Board must now remand the 
veteran's PTSD service connection claim to the RO for 
further development and for adjudication of the merits of 
that claim.  The further development will be discussed in 
the REMAND portion of this decision.
 
Benefits under 38 U.S.C.A. § 1151 for hepatitis C

Initially, the Board must determine if the veteran's claim 
for benefits under 38 U.S.C.A. § 1151 for hepatitis C as a 
result of VA hospitalization and total right knee replacement 
surgery performed in November 1991 is well grounded.  In Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 
U.S. 940 (1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims. 
Indeed, VA cannot assist a claimant in developing a claim 
that is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The veteran's claim for benefits for hepatitis C as a result 
of VA hospitalization and total right knee replacement 
surgery in November 1991 is premised on 38 U.S.C.A. § 1151.  
Because the claim was filed in December 1994, the version of 
section 1151 that is applicable to this case is the version 
that existed prior to its amendment in 1996, as those 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

The pre-amendment version of section 1151 provides, in 
relevant part:  

Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to 
an examination under any such law, and not the 
result of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of such 
veteran, disability or death compensation under 
this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall 
be awarded in the same manner as if such 
disability, aggravation, or death were service-
connected.

38 U.S.C.A. § 1151 (West 1991).  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

The veteran sustained knee injuries during his active service 
when he fell out of a truck.  In November 1991, as a result 
of continuing problems associated with meniscal tears and 
cartilaginous injuries involving the right knee, the veteran 
underwent a total knee replacement on the right.

According to a September 1992 annual update from a social 
worker, Ken Allen, the veteran felt that VA was trying to 
kill him with hepatitis B and C.  The social worker also 
provided a diagnosis in a June 1994 social history update  of 
"[l]iver damage from Hepatitis A & B, which was given to him 
at the VA hospital during or after knee surgery."  

In an October 1994 letter, a private physician, Dr. Edward 
Zidd opined that the

[the veteran] contracted Hepatitis C during his 
hospitalization for surgery at the VA hospital.

This opinion is based on the fact that there was 
no evidence of Hepatitis C prior to his 
hospitalization.  There is evidence of Hepatitis C 
after his hospitalization within the time frame 
that one would expect Hepatitis C to become 
evident.

In an August 1995 VA medical certificate, a VA physician 
addressing the veteran's depression noted that the veteran 
had hepatitis secondary to knee surgery.

In April 1997, Dr. Zidd (the private physician) again 
proffered an opinion:

As a result of his Chronic Hepatitis C infection, 
his liver is Chronicly inflammed [sic.] with 
eventual failure of his liver probable.

His liver inflammation and failure precludes his 
taking many medications especially the medicines 
he needs to control Grandmal Seizures.

In addition to the permanent damage to his liver, 
he will eventually lose function of his blood 
forming organs and spleen.  These loses [sic.] 
will eventually result in Anemia and bleeding 
problems.

The veteran testified at a January 1994 hearing that prior to 
a November 1991 hospitalization at the Shreveport, Louisiana, 
VA medical center, he had never been told that he was 
suffering from hepatitis A, B, or C.

The medical evidence that the veteran has submitted is 
sufficient to render the veteran's section 1151 claim well 
grounded: a medical professional has stated that the veteran 
has or will have residuals of hepatitis, that the veteran 
developed hepatitis during his period of hospitalization at a 
VA hospital in late 1991, and that there is a connection 
between the hepatitis developed in late 1991 and the 
residuals that are -- or, more accurately, the condition that 
is -- currently manifested.  On the basis of this medical 
evidence, the veteran's claim is well grounded.


ORDER

The service connection claim for PTSD is reopened.  The claim 
of entitlement to benefits under 38 U.S.C.A. § 1151 for 
hepatitis C as a result of VA hospitalization and total right 
knee replacement surgery in November 1991 is well grounded.  
To this extent only, the appeal of the hepatitis C claim is 
granted.


REMAND

The Board is of the opinion that additional evidentiary 
development is needed prior to further disposition of the 
veteran's claims.  The Board now turns to the development 
required in each of the two claims presently on appeal.

PTSD

The veteran wrote in June 1996 that he had located two 
service colleagues, [redacted] and [redacted].  
However, he has not submitted any additional information 
relating to these individuals or any corroborating 
information from them.  Indeed, in a June 1996 statement in 
support of claim, the veteran indicated that additional 
evidence would be forthcoming from service colleagues since 
he had finally been able to contact them.  No such 
additional evidence has been submitted.

The gist of the veteran's PTSD service connection claim is 
that he participated in various operations, including ambush 
patrols, that involved exposure to combat and traumatic 
events.  The veteran's personnel record is not entirely 
clear as to the nature of the veteran's specific activities 
while serving in the Republic of Vietnam on two tours of 
duty.  Therefore, corroborating information regarding the 
nature of his service is essential to his claim.  
Accordingly, statements from service colleagues should be 
obtained and considered in adjudicating the PTSD service 
connection claim.  To that end, the RO should request that 
the veteran provide the RO with the names and addresses of 
the two service colleagues specified by the veteran (Kenneth 
[redacted] and [redacted]) and should seek information 
from those service colleagues regarding the nature of the 
veteran's service while in Vietnam.

In addition, the RO must request that the veteran provide 
additional information regarding commanding officers, and 
the RO should then attempt to contact those commanding 
officers in order to obtain information from them regarding 
the veteran's duties and activities while serving in the 
Republic of Vietnam.  

The veteran has noted several stressors that he experienced 
while serving in the Republic of Vietnam, including the 
murder of a soldier at a training base.  The RO must request 
that the veteran provide more specific dates regarding each 
of the incidents in question and, where possible, the names 
of any witnesses to these events.  Upon receiving a response 
from the veteran, the RO should then attempt to locate any 
named individuals and should seek to obtain corroborating 
information from those individuals.

The Board cautions the veteran that further development of 
this case requires specific information from him.  The 
United States Court of Appeals for Veterans Claims has 
stated in the context of a well-grounded claim where VA's 
duty to assist has already been triggered, that the duty to 
assist is not a "one-way street" and that "[i]f a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Similarly, here, 
where the claim is being reopened and the RO is being 
directed to pursue certain avenues of information, the 
veteran's cooperation and assistance is essential.

The veteran has indicated that he is receiving disability 
compensation from the Social Security Administration (SSA), 
and the veteran's claims folder includes the December 1992 
notice of award letter from the SSA.  The veteran has stated 
that the disability compensation award was predicated, in 
part, on his PTSD.  Since the record developed in connection 
with the SSA disability award may have a bearing on the 
veteran's PTSD service connection claim, the RO must seek to 
obtain copies of the veteran's SSA disability award 
proceedings, including the medical records prepared in 
connection with that award.

On remand, in readjudicating the veteran's PTSD service 
connection claim, the RO should also consider all of the 
veteran's statements regarding his stressors and should 
evaluate their consistency and credibility. 

The private diagnoses of record also refer to a chronic, 
very severe depression as secondary to PTSD.  Therefore, on 
remand, the RO should also consider the separate issue of 
whether service connection is warranted for chronic 
depression secondary to PTSD.

Hepatitis

Because the claim of entitlement to benefits under 
38 U.S.C.A. § 1151 for hepatitis C developed as a result of 
November 1991 VA hospitalization and total right knee 
replacement surgery is well grounded, VA has a duty to assist 
the veteran in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran has submitted a letter from a private physician 
indicating that the veteran has a chronic hepatitis C 
infection that has resulted in chronic inflammation of his 
liver and that the veteran acquired the hepatitis C infection 
while hospitalized at a VA medical facility in late 1991.  
However, the nature of the veteran's current disability is 
not entirely clear.  Therefore, on remand, the RO should 
schedule the veteran for a complete and thorough VA 
examination to assess whether or not he currently has 
hepatitis C and whether or not he has any residuals, dormant 
or active, of a hepatitis C infection.  In addition, the 
examining VA physician should review the veteran's 
hospitalization records and the veteran's claims folder and 
should provide an opinion as to whether the veteran incurred 
a hepatitis infection during his hospitalization and surgery 
in November 1991 at a VA medical facility and whether he 
currently has residuals, dormant or active, of such an 
infection.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran provide the names and addresses 
of any service colleagues who would be 
able to provide corroborating 
information regarding the nature of his 
service while in the Republic of Vietnam 
as well as his specific duties and 
activities while serving there.  In 
addition, the RO should request that the 
veteran provide the RO with the names of 
commanding officers.  The RO should 
specifically request the addresses of 
two service colleagues named by the 
veteran ([redacted] and [redacted]).  If the veteran 
is unable to 
provide addresses for any service 
colleagues, then the RO should attempt 
to locate the veterans through the 
service department.

2.  Upon the receipt of an affirmative 
response from the veteran, the RO should 
correspond with the named service 
colleagues and commanding officers and 
should request information from those 
service colleagues regarding the nature 
of the veteran's service while in 
Vietnam and the veteran's specific 
activities while serving there.  In 
those cases where a service colleague 
has been identified as a witness to a 
particular event, the RO should request 
that the service colleague(s) provide a 
written account regarding that 
particular event.

3.  The RO must seek to obtain copies of 
the records associated with the 
veteran's December 1992 SSA disability 
determination award.  

4.  The RO must adjudicate the issue of 
service connection for chronic 
depression as secondary to PTSD.  

5.  The RO must schedule the veteran for 
a complete and thorough VA examination 
in order to determine whether or not the 
veteran currently has hepatitis C or any 
residuals thereof (dormant or active).  
The examiner should be provided with the 
veteran's claims folder and should 
review the veteran's medical history 
prior to conducting the examination.  In 
particular, the examining VA specialist 
must discuss the veteran's November 1991 
VA hospitalization and subsequent blood 
chemistries and should provide an 
opinion as to whether or not the veteran 
incurred a hepatitis infection during 
that period of hospitalization and 
whether or not he currently has 
residuals of such an infection(either 
dormant or active).  All appropriate 
tests and studies should be accomplished 
at this time.  The examination report 
should set forth all pertinent findings 
in a clear, comprehensive, and legible 
manner.

Upon remand, the veteran will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disability and condition.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999); Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The Board notes that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 272 (1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if (1) service connection for PTSD may be granted, 
and (2) if a claim for benefits under 38 U.S.C.A. § 1151 for 
hepatitis C infection as a result of VA hospitalization and 
total right knee replacement surgery in November 1991 may be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be furnished with a 
supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



